Citation Nr: 0935955	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-13 390	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the RO in Houston, Texas.  

The Veteran indicated on his April 2007 VA Form 9 that he 
wished to testify at a Board hearing.  A hearing was 
scheduled for August 2009 and the Veteran was provided notice 
of this hearing in July 2009 and again in August 2009.  
However, the Veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).


FINDING OF FACT

There is no evidence of hepatitis C in service and no 
competent medical evidence linking the Veteran's current 
hepatitis C with his period of service.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
hepatitis C is related to his service with the United States 
Army from October 1972 to March 1973.  Specifically, the 
Veteran argues that he contracted hepatitis C through 
immunizations with a non-sterile inoculation air gun upon his 
entrance into service in 1972.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran's service treatment records are negative for any 
diagnosis or any indication of hepatitis or any other 
significant illness.  Specifically, the Veteran's February 
1973 separation examination is negative for any significant 
illness.  There is also no indication in the service 
treatment records that the Veteran received immunizations, 
whether by injector or otherwise, although the Board 
acknowledges that it is likely that the Veteran did receive 
some immunizations during service.  However, the service 
treatment records do not any infection or complications from 
immunizations.   

During a September 2005 VA general examination the Veteran 
indicated that he was first diagnosed with hepatitis C in 
1983, approximately 10 years after military service, and that 
he had a tattoo on his left chest in 1979, approximately 6 
years after military service.  The VA examiner reviewed the 
Veteran's VA treatment records and confirmed that the Veteran 
had a diagnosis of hepatitis C.  


A VA treatment record dated in August 1978 shows a recent 
history of intravenous (IV) drug use.  In a July 2005 
"Hepatitis Risk Factor Questionnaire" the Veteran indicated 
that he had a history of IV drug use, cocaine use, and shared 
toothbrush/razor blade, during his military service and high-
risk sexual activity, presumably after military service.   
  
The Veteran has asserted that during service, he was exposed 
to contaminated injectors that were used to perform 
immunizations.  

Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  Although the 
records do not establish that the Veteran received any 
inoculations, much less inoculations from injectors, the 
Veteran is competent to testify as to the circumstances of 
his service, independent of what is in his service records.  
The Board will assume for purposes of this appeal only, that 
the Veteran did receive inoculations by an injector.  The 
Veteran is not competent, however, to state that injector use 
caused his hepatitis C.  The contemporaneous service 
treatment records do not document any such contamination or 
any subsequent complaints or treatment for hepatitis C.  
There is no evidence of record which would indicate that any 
equipment used was not properly sanitized or that persons who 
received previous injections, if any, were infected.  The 
Veteran's contention in this regard essentially amounts to 
speculation on his part.  See Bostain v. West, 11 Vet. App. 
124  (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The Veteran's statements regarding the history of his 
exposure to risk factors for hepatitis C are driven by his 
desire for compensation based on service incurrence.  While 
the Veteran may have been immunized using non-sterile 
inoculation air guns during military service, the Veteran 
also has a significant history for IV drug use in 1978, a 
tattoo in 1979, and high-risk sexual activity, all post-
service.  The assertion that the Veteran contracted hepatitis 
C as the result of the in-service air gun vaccinations 
therefore is purely speculative and unsupported by any 
medical opinion.  Finally, while the Board takes judicial 
notice that there were no effective tests for the presence of 
hepatitis C until the 1990's and that there may be a long 
latency period between exposure and clinical symptoms of that 
disease, we are also cognizant that there was a lapse of many 
years between the Veteran's separation from service in 1973 
and the first documentation of hepatitis C in 1983.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Considering the Veteran's documented 
exposure to possible infectious agents in the long 
intervening period following service, including IV drug use 
in 1978, a tattoo in 1979, and high-risk sexual activity, all 
post-service, the lapse of time does not favor the Veteran's 
claim.

The Veteran's claim for service connection implicitly 
includes the assertion that his hepatitis C is related to 
service, but his personal opinion as a lay person not trained 
in medicine does not provide competent evidence needed to 
establish a link between his hepatitis C and service.  
Espiritu, 2 Vet. App. at 494.  As the preponderance of the 
evidence is against the claim, service connection must be 
denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July and August 2005.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence and afforded the appellant 
the opportunity to give testimony before the Board although 
he declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

While a VA medical opinion was not obtained in connection 
with the claimed hepatitis C, VA need not obtain a medical 
opinion as the evidentiary record does not show that the 
Veteran's current hepatitis C may be associated with an 
established event, injury, or disease in service; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been 
advised of the need to submit competent medical evidence 
suggestive of a link between service and the current 
hepatitis C.  The Veteran has not submitted any such evidence 
and there is none in the record.  The record, after 
notification and assistance does not contain competent 
evidence to suggest that the condition is related to service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


